DETAILED ACTION
This communication is responsive to the Amendment filed September 22, 2021.  Claims 1-3, 6-12, 15-32, 36, and 37 are currently pending.  Claims 1-3, 6-12, 15-20, 36, and 37 are under examination.
The rejections set forth in the Office Action dated April 22, 2021 are WITHDRAWN due to Applicant’s responsive amendments or cancellation of the claims.
Previously non-elected claims 21-32 are CANCELLED via the examiner’s amendment set forth below.
Claims 1-3, 6-12, 15-20, 36, and 37 are ALLOWED.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-32 directed to an invention non-elected without traverse.  Accordingly, claims 21-32 have been cancelled via the examiner’s amendment set forth below.

Information Disclosure Statement
The information disclosure statement filed August 27, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the “Hong, Dingyi” reference is not in English, and no explanation of relevance has been provided.  It has been placed in the application file, but the information referred to therein has not been considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected claims 21-32.

Allowable Subject Matter
Claims 1-3, 6-12, 15-20, 36, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:

However, Campbell does not teach or fairly suggest the claimed composition.  In particular, Campbell does not teach or fairly suggest a composition in which the activity limiting agent is one of the particular ALAs recited in the present claims.  Campbell generally teaches the use of C1-4 alkyl esters of aliphatic C4-20 monocarboxylic or dicarboxylic acids (see p. 8, lines 9-17), but a person of ordinary skill would not necessarily have selected the particular ALAs of the present claims from the many possibilities that can be envisioned by the disclosure of Campbell without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763